Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 1 of 14 PAGEID #: 1116




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                      :       CASE NO. 2:17CR138
                                                :
                 Plaintiff,                     :
                                                :       JUDGE GRAHAM
           vs.                                  :
                                                :
 BERND D. APPLEBY,                                                                      :
                                                        Motion For Compassionate Release
                 Defendant.                     :

                 The Defendant, Bernd D. Appleby, through undersigned counsel, respectfully

 moves this Court for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and reduce

 his sentence to time served (or in the alternative to time served with a period of home confinement).

 As amended by the First Step Act, the compassionate release statute allows courts to reduce

 sentences for “extraordinary and compelling” reasons. The growing coronavirus pandemic, which

 public health experts and policymakers recognize is especially dangerous in the confines of

 correctional institutions, particularly the dire situation at FCI Lompoc, is an extraordinary and

 compelling circumstance. Because of his age and his underlying health concerns, Mr. Appleby is

 among those at highest risk of death or serious illness if he is exposed to the disease. This risk,

 combined with the totality of the circumstances, warrants an immediate sentence reduction to time

 served.

           Per the Court’s Order of May 7, 2020, undersigned counsel investigated whether the

 authorities at the Bureau of Prisons (“BOP”) are considering Mr. Appleby for home confinement.

 With respect to the CARES Act, the Regional Counsel for the Western Region of BOP stated: “We

 are considering all inmates under the CARES Act…[but]….Due to the volume of reviews, we are

 not informing inmates if they are not found suitable, or if staff are working on other inmates first.”

                                                    1
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 2 of 14 PAGEID #: 1117




        Under the pilot program, he appears to be eligible in October but because of the dire

 situation at Lompoc and the Defendant’s vulnerability, that is far too long to wait.

         STATUTORY FRAMEWORK FOR SENTENCE REDUCTION AUTHORITY

                                 UNDER 18 U.S.C. § 3582(C)(1)(A)(I)

        The compassionate release statute grants sentencing courts authority to reduce an otherwise

 final term of imprisonment for “extraordinary and compelling reasons.” 18 U.S.C.

 § 3582(c)(1)(A)(i). The statute provides:

        (1) in any case--

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all administrative
        rights to appeal a failure of the Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment (and may impose a term of probation or supervised release with or
        without conditions that does not exceed the unserved portion of the original term
        of imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that--

                (i) extraordinary and compelling reasons warrant such a reduction; . . .

        *****

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A). Thus, the statutory requirements for sentence reduction are that the

 court (1) find extraordinary and compelling reasons for the reduction, (2) consider the relevant

 sentencing factors under 18 U.S.C. § 3553(a), and (3) ensure any reduction is consistent with

 applicable policy statements.




                                                  2
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 3 of 14 PAGEID #: 1118




                      RELEVANT FACTS AND PROCEDURAL HISTORY

        On April 15, 2018, Appleby was sentenced to 24 months in prison upon his plea of guilty

 to Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. § 1349.

        Mr. Appleby has been in custody in connection with the present offenses since June 4,

 2019, which amounts to over a year of actual incarceration and more than 50% of the sentence

 imposed. It is fair to say that the time spent during the pandemic at issue in this Motion has been

 harder than what would typically have been expected; for example, family visits have been

 disallowed and severe limitations have been placed on otherwise routine aspects of prison life

 including the ability to make phone calls or prepare correspondence. Since arriving at Lompoc,

 Mr. Appleby’s wife sustained two accidents requiring surgery while also being the sole caretaker

 for their nephew.

        Appleby submitted a request for compassionate release on April 9, 2020, to the Acting

 Warden von Blanckensee at FCC Lompoc. The request was denied on April 13, 2020, by way of

 a form letter. Oddly enough, that form letter outlined the types of circumstances that present

 “extraordinary or compelling reasons” including “an elderly inmate with medical conditions,”

 “other elderly inmate” and “new law elderly inmate.” It is unclear how a 68-year old with a heart

 condition and high cholesterol does not fit into one of those categories, especially in light of the

 release granted to other high-profile inmates who had served nowhere near half their sentences.

 See    https://www.nytimes.com/2020/05/13/us/politics/paul-manafort-released-coronavirus.html

 https://www.cleveland.com/court-justice/2020/05/corrupt-former-cuyahoga-county-auditor-

 frank-russo-released-from-federal-prison-amid-coronavirus-pandemic.html.

        Nevertheless, in light of this Court’s ruling in U.S. v. Dougherty, Case No. 2:18-cr-229

 (April 20, 2020), regarding the request being specifically tied to the Covid crisis, Appleby filed



                                                  3
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 4 of 14 PAGEID #: 1119




 another request on May 5, 2020 in an abundance of caution. That request was denied on May 8,

 2020.

                                             ARGUMENT

 The Court Has Authority to Consider Appleby’s Motion Because More than Thirty Days
 Have Elapsed Since the Request Was Received by the Warden.


         Although the compassionate release statute previously permitted sentence reductions only

 upon motion of the Director of the BOP, Congress expanded the statute in the First Step Act of

 2018. Pub. L. 115-391 § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018). As amended,

 § 3582(c)(1)(A)(i), now permits courts to consider motions filed by the defendant so long as “the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

 to bring a motion on the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such

 a request by the warden of the defendant’s facility, whichever is earlier[.]”

         The reason for the expansion to include defense-filed motions was the “documented

 infrequency with which the BOP filed motions for a sentence reduction on behalf of defendants.”

 United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *7 (E.D. Va. Mar. 16,

 2020). Accordingly, “while the First Step Act did preserve the BOP’s role relative to a sentence

 reduction in certain limited respects, it eliminated the BOP Director’s role as the exclusive channel

 through which a sentence reduction could be considered by courts.” Id. In this case, the timing

 provision has been satisfied. Mr. Appleby submitted a request for reduction in sentence to the

 warden of his facility on April 9 and again on May 5, more than 30 days ago, providing the basis

 for the Court to consider this motion. This motion is ripe for review on the merits. See United

 States v. Alam, (No-1298, 6th Cir. June 2, 2020)(“Prisoners who seek compassionate release have

 the option to take their claim to federal court within 30 days, no matter the appeals available to



                                                  4
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 5 of 14 PAGEID #: 1120




 them.”); United States v. Woodson, No. 13-20180 (S.D.Fl. June 5, 2020)(noting that the official

 position of the Department of Justice that the lapse of 30 days controls and independently

 analyzing the statute to so provide); see also United States v. Guzman Soto, No. 18-10086, 2020

 WL 1905323 (D. Mass. April 17, 2020) (“The government’s contention that if the warden denies

 Defendant’s request, [the defendant] is then required to fully exhaust all administrative remedies

 before the court has authority to consider his request, ignores the plain language of the statute.” )

 Appleby’s Vulnerability to COVID-19 Is an Extraordinary and Compelling Reason for an
 Immediate Sentence Reduction to Time Served.


         The compassionate release statute does not expressly define or limit what constitutes an

 “extraordinary and compelling” reason for a sentence reduction. Black’s Law Dictionary,

 however, defines “extraordinary” as “[b]eyond what is usual, customary, regular, or common,”

 BLACK’S LAW DICTIONARY (10th ed. 2014). Its definition of “compelling need,” is one “so great

 that irreparable harm or injustice would result if [the relief] is not [granted].” Id. The present global

 pandemic is a quintessential extraordinary circumstance beyond what most Americans have

 experienced in their lifetimes. The grave risk to Mr. Appleby from continued incarceration

 provides a compelling reason for his immediate release.

 The Court Has Authority to Find Extraordinary and Compelling Reasons Other than
 Those Expressly Identified in Commentary to U.S.S.G. § 1B1.13.


         In 28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission authority to

 “describe what should be considered extraordinary and compelling reasons for sentence reduction,

 including the criteria to be applied and a list of specific examples.” The policy statement issued in

 exercise of that authority, U.S.S.G. § 1B1.13, provides examples of “extraordinary and compelling

 reasons” only in the application notes. The examples generally fall into four categories based on a

 defendant’s (1) terminal illness, (2) debilitating physical or mental health condition, (3) advanced
                                                    5
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 6 of 14 PAGEID #: 1121




 age and deteriorating health in combination with the amount of time served, or (4) compelling

 family circumstances. U.S.S.G. § 1B1.13 comment. n.1(A)-(C). The commentary also includes a

 fifth catch-all provision for “extraordinary and compelling reason other than, or in combination

 with, the reasons described in subdivisions (A) through (C)” as determined by the Director of the

 BOP. U.S.S.G. § 1B1.13, comment. n. 1(D).

        However, the policy statement was last amended in November 2018, before the First Step

 Act was passed, and it still requires a motion filed by the BOP. For that reason, “a growing number

 of district courts have concluded the Commission lacks” a policy statement applicable to the post-

 First Step Act statute. United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D.

 Cal. Mar. 3, 2020); see also United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019)

 (citing cases). In United States v. Cantu, the court explained:

        Given the changes to the statute, the policy-statement provision that was previously
        applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute and thus does
        not comply with the congressional mandate that the policy statement must provide
        guidance on the appropriate use of sentence-modification provisions under § 3582.

 No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019). Similarly, in Redd, the

 court noted that § 1B1.13 “by its terms applies only to motions for compassionate release filed by

 the BOP Director, not motions filed by defendants.” 2020 WL 1248493, at *6 (E.D. Va. Mar. 16,

 2020). Therefore, the court concluded, “there does not currently exist, for the purposes of

 satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” Id.

        In Redd, the court explained that “Application Note 1(D)’s prefatory language, which

 requires a determination by the BOP Director, is, in substance, part and parcel of the eliminated

 requirement that relief must be sought by the BOP Director in the first instance.” 2020 WL

 1248493, at *7 (citing cases); see also United States v. Perez, No. 88-10094-1-JTM, 2020 WL

 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of federal district courts have found that


                                                  6
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 7 of 14 PAGEID #: 1122




 the most natural reading of the amended § 3582(c) and § 994(t) is that the district court assumes

 the same discretion as the BOP director when it considers a compassionate release motion properly

 before it.” (internal quotation marks omitted)).

        The government conceded this point in United States v. Young, agreeing that “the

 dependence on the BOP to determine the existence of an extraordinary and compelling reason, like

 the requirement for a motion by the BOP Director, is a relic of the prior procedure that is

 inconsistent with the amendments implemented by the First Step Act.” No. 2:00-CR-00002-1,

 2020 WL 1047815, at *2 (M.D. Tenn. Mar. 4, 2020). The court in Young followed the majority of

 district courts in recognizing that § 1B1.13’s defined categories are not exclusive: “In short, federal

 judges are no longer constrained by the BOP Director’s determination of what constitutes

 extraordinary and compelling reasons for a sentence reduction.” Id. at *6.1

        Accordingly, this Court has authority to consider whether the worsening global pandemic,

 combined with the other relevant circumstances in this case, present an extraordinary and

 compelling basis for a sentence reduction, regardless of whether it falls within one of the existing

 categories in § 1B1.13 commentary.


        •   1
              See also United States v. O'Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21,
            2020); United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121, at *2-3 (“[A] majority
            of district courts to consider the question have embraced Mr. Maumau’s position” that limiting the catch-
            all provision to circumstances identified by the BOP is inconsistent with the law”) (citing ten other
            cases); Brown, 411 F. Supp. 3d at 451 (“[I]f the [First Step Act] is to increase the use of compassionate
            release, the most natural reading of the amended § 3582(c) and § 994(t) is that the district court assumes
            the same discretion as the BOP Director when it considers a compassionate release motion properly
            before it. . . . Thus, the Director’s prior interpretation of ‘extraordinary and compelling’ reasons is
            informative, but not dispositive.” (internal quotation marks and citations omitted)); United States v.
            Owens, No. 97-CR-2546-CAB, ECF No. 93 at 4 (S.D. Cal. Mar. 20, 2020) (“In the wake of the First
            Step Act, numerous courts have recognized the court can determine whether extraordinary and
            compelling reasons exist to modify a sentence — and may do so under the ‘catch all’ provision similar
            to that recognized in U.S.S.G. Manual § 1B1.13 n.1(D), that is, ‘an extraordinary and compelling reason
            other than, or in combination with, the reasons described in subdivisions (A) through (C)’ relating to
            prisoner health or family relations.” (citation and internal quotation marks omitted)); United States v.
            Walker, No. 1:11 CR 270, 2019 WL 5268752, at *2 (N.D. Ohio Oct. 17, 2019) (“However, under
            subsection (D) of the note, the Court may also consider other ‘extraordinary and compelling reasons’ not
            specifically articulated.”)


                                                         7
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 8 of 14 PAGEID #: 1123




 COVID-19 Is an Unprecedented and Rapidly-Expanding Global Health Emergency that
 Presents a Serious Risk to Vulnerable Prisoners.


        On March 11, 2020, the World Health Organization officially classified the new strain of

 coronavirus which causes COVID-19 as a pandemic. WHO Characterizes COVID-19 as a

 Pandemic, World Health Organization (Mar. 11, 2020), https://bit.ly/2W8dwpS.

        COVID-19 has now infected more than 7,976,686 people worldwide, leading to more than

 434,848 deaths including over 116,081 deaths in the United State alone. Coronavirus COVID-19

 Global Cases, Center for Systems Science and Engineering (CSSE) at Johns Hopkins University,

 https://coronavirus.jhu.edu/map.html.

        Conditions of imprisonment create the ideal environment for the transmission of

 contagious diseases. Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious

 Diseases, 1047-1055 (Oct. 2007), https://doi.org/10.1086/521910. “Incarcerated/detained persons

 live, work, eat, study, and recreate within congregate environments, heightening the potential for

 COVID-19 to spread once introduced.” Centers for Disease Control and Prevention (CDC),

 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

 Detention     Facilities     (Mar.      23,     2020),     https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-detention.html. The CDC recognizes

 the difficulty of preventing the introduction of COVID-19 into prison facilities:

        There are many opportunities for COVID-19 to be introduced into a correctional or
        detention facility, including daily staff ingress and egress; transfer of
        incarcerated/detained persons between facilities and systems, to court appearances,
        and to outside medical visits; and visits from family, legal representatives, and other
        community members. Some settings, particularly jails and detention centers, have
        high turnover, admitting new entrants daily who may have been exposed to
        COVID-19 in the surrounding community or other regions.

 Id.



                                                  8
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 9 of 14 PAGEID #: 1124




           COVID-19 has made inroads in the BOP, with the facility at Lompoc leading the way. At

 one point, 80% of the inmates tested positive and FCI Lompoc (along with Terminal Island)

 accounted for 47% of all federal inmates who had tested positive nationwide. The two combined

 facilities at Lompoc had 895 infected inmates and at least four have since died.

 https://www.latimes.com/california/story/2020-05-09/coronavirus-cases-lompoc-federal-prison-

 inmates; https://www.edhat.com/news/fourth-inmate-dies-at-lompoc-prison-of-covid-19.

           This   has   led   to   a   Senate    inquiry   and    a   class   action   lawsuit.   See

 https://www.independent.com/2020/06/02/senators-demand-answers-as-another-lompoc-inmate-

 dies-of-covid/https://calcoastnews.com/2020/05/class-action-lawsuit-filed-against-lompoc-

 prison.      Some recent reporting suggests primitive and unsanitary conditions.                 See

 https://www.independent.com/2020/06/08/22-days-in-lompoc-prisons-covid-19-hellhole/.

 Appleby Runs a High Risk of Serious Illness or Death if He Contracts COVID-19.


           The CDC and other medical authorities have made clear that COVID-19 is especially

 dangerous for both older people and people with severe chronic medical conditions.               See

 https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications/older-

 adults.html. Eight out ten deaths reported in the United States have been in older adults. Id.

           Mr. Appleby is 68 years old and takes medication for a heart condition and high cholesterol

 (undersigned counsel has obtained Mr. Appleby’s medical records from Lompoc which

 substantiate this). As such, he is among those with the highest risk of death or serious illness from

 COVID-19. Yet, as a BOP inmate, especially at Lompoc, it is impossible for Mr. Appleby to follow

 the CDC’s recommendations to protect himself from exposure to this highly transmissible disease.

 He is confined to a dormitory where four inmates share 98 sq. ft. of living space. This risk of




                                                    9
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 10 of 14 PAGEID #: 1125




 serious illness or death from the unprecedented global pandemic, together with all of the other

 relevant factors in this case, presents an extraordinary and compelling basis for sentence reduction.

 Courts Responding to the Coronavirus Pandemic Have Recognized the Critical Importance
 of Reducing Incarcerated Populations.


          The response to COVID-19 reflects the extreme exigency of the present circumstances,

 especially for those individuals most vulnerable to harm from the virus.

          In United States v. Copeland, No. 2:05-cr-00135-DCN (D.S.C. Mar. 24, 2020), the Court

 granted a sentence reduction to time served under another portion of the First Step Act to a

 defendant serving a life sentence for a drug trafficking conspiracy and firearm possession. The

 court recognized that the defendant’s “tenuous health condition” put him at “even higher risk for

 severe illness and possible death” from the COVID-19 pandemic. The court considered letters

 from members of Congress as evidence of its “desire for courts to ‘use all available powers and

 authorities . . . to reduce the number of federal prisoners in . . . prisons,’” especially for elderly and

 sick individuals and those within the last 36 months of their sentences who are appropriate for

 placement in home confinement. Id. at ** (quoting Letter of House Judiciary Committee, Mar. 19,

 2020).

          A sampling of the court orders granting release based on the pandemic fails to convey the

 full volume of building precedent. See, e.g., United States v. Kennedy, No. 18-20315, 2020 WL

 1493481 (E.D. Mich. Mar. 27, 2020) (“[T]he danger posed to Defendant in the Saginaw County

 Jail by the COVID-19 pandemic constitutes an independent compelling reason to temporarily

 release him from custody.”); United States v. Michaels, 8:16-cr-76-JVS (C.D. Cal. Mar. 26,

 2020) (“Michaels has demonstrated that the Covid-19 virus and its effects in California

 constitute ‘another compelling reason’” justifying temporary release under § 3142(i)”); United


                                                    10
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 11 of 14 PAGEID #: 1126




 States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The Court is convinced that

 incarcerating Defendant while the current COVID-19 crisis continues to expand poses a far

 greater risk to community safety than the risk posed by Defendant’s release to home confinement

 on . . . strict conditions.”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at

 *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of dangerous

 complications should he contract COVID-19”); United States v. Stephens, 2020 WL 1295155, __

 F. Supp. 3d __ (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and

 extraordinarily dangerous nature of the COVID-19 pandemic”); United States v. Grobman, No.

 18-cr-20989, ECF 397 (S.D. Fla. Mar. 29, 2020) (releasing defendant convicted of fraud in light

 of “extraordinary situation of a medically-compromised detainee being housed at a detention

 center where it is difficult, if not impossible, for [the defendant] and others to practice the social

 distancing measures which government, public health and medical officials all advocate”); see

 also United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua sponte inviting

 defendant to move for reconsideration of a just-denied motion for release “[i]n light of the

 evolving nature of the COVID-19 pandemic”); Wise v. United States, No. CR ELH-18-72, 2020

 WL 2614816, at *7 (D. Md. May 22, 2020) (“[J]ust last week, the Department of Justice adopted

 the position that any inmate who suffers from the chronic conditions associated with severe

 illness from COVID-19 are eligible for compassionate release.”); United States v. Wright, No.

 CR TDC-17-0388, 2020 WL 2571198, at *3 (D. Md. May 21, 2020) (“The Government now

 agrees, based on recent Department of Justice guidance, that Wright’s diabetes condition, and

 perhaps other medical conditions she presently has, could constitute “extraordinary and

 compelling reasons” under the circumstances of the COVID-19 pandemic.”); United States v.

 Atkinson, 2020 WL 1904585, at *3 (D. Nev. Apr. 17, 2020) (“The presence of COVID-19 . . .



                                                   11
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 12 of 14 PAGEID #: 1127




 necessitates a more expansive interpretation of what self-care means” to include Covid-

 vulnerability coupled with the inability to practice CDC-recommended procedures to safeguard

 against transmission).

         The Relevant § 3553(a) Sentencing Factors Warrant Reducing Appleby’s Sentence
         to Time Served

        Under the compassionate release statute, when a defendant establishes the existence of

 extraordinary and compelling circumstances justifying relief, courts must consider the relevant

 sentencing factors of 18 U.S.C. §3553(a) to determine whether a sentencing reduction or

 modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, Mr. Appleby’s advanced age,

 compromised physical health, and the unique danger he faces of contracting COVID-19 and

 becoming severely ill, when combined with the other Section 3553(a) sentencing factors, clearly

 warrant relief.

        First, Mr. Appleby’s case involved Conspiracy to Commit Wire Fraud in the course of his

 business dealings. Thus, while Mr. Appleby’s offense conduct was certainly serious, it involved

 neither weapons nor allegations of violence. The case involved an institutional victim that

 continued to operate successfully.

        Second, Mr. Appleby had no prior criminal history and the conduct at issue was aberrant

 behavior in the course of an otherwise clean pattern of living.

        Third, Because of his age and the circumstances at home, the risk of recidivism is virtually

 nonexistent.

        In this case, granting compassionate release would not diminish the seriousness of the

 offense, nor would it place the public in any danger. The extraordinary and compelling

 circumstances presented by the uncontrolled spread of COVID-19—compounded by the



                                                 12
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 13 of 14 PAGEID #: 1128




 heightened risks faced by Mr. Appleby at FCI Lompoc, whose ability to engage in basic self-

 protective measures is restricted—warrant compassionate release. Because Mr. Appleby has been

 incarcerated for over 12 months (more than 50% of his 24-month sentence), which is “sufficient,

 but not greater than necessary” to satisfy the goals of sentencing under § 3553(a), Mr. Appleby

 seeks an order reducing his sentence to time served. To the extent the Court has any remaining

 concerns about outright release, the Court could modify some portion of any remaining supervised

 release term to include a condition of home confinement, rather than denying this Motion. See 18

 U.S.C. § 3553(a)(3)(requiring consideration of “the kinds of sentences available”).

        Mr. Appleby has a Minimum pattern score at Lompoc and a release plan to ensure his

 safe transition to the community. Mr. Appleby can be picked up within 4 hours of release and

 reside with his wife and nephew (whom he has written about in previous filings and requires care

 from both Mrs. and Mr. Appleby). He has access to medical insurance and his home has a

 dedicated telephone line in place, if needed.




                                                 Respectfully submitted,

                                                 /s/Justin J. Roberts
                                                 Justin J. Roberts
                                                 Ohio Bar: 0086168
                                                 J. Roberts, LLC
                                                 Fifth Third Building, Suite 1300
                                                 600 Superior Avenue
                                                 Cleveland, OH 44114
                                                 (216) 417-2114
                                                 E-mail: justin.roberts@jrobertslegal.com
                                                 (Counsel for Defendant Bernd D. Appleby)




                                                   13
Case: 2:17-cr-00138-JLG-CMV Doc #: 148 Filed: 06/16/20 Page: 14 of 14 PAGEID #: 1129




                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, a copy of the foregoing Motion for Compassionate

 Release was filed electronically. Notice of this filing will be sent by operation of the Court’s

 electronic filing system to all parties indicated on the electronic filing receipt. Parties may

 access this filing through the Court’s system.

                                                /s/Justin J. Roberts
                                                Justin J. Roberts (#0086168)
                                                J. Roberts, LLC




                                                  14
